DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9, 11, 13-21 and 26-31 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
An apparatus, comprising: at least one processor, and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
compose, after a beam failure has been detected by a user equipment on a resource provided by a first serving cell of the user equipment, beam recovery signaling, the beam recovery signaling indicating at least one candidate beam to be used in beam failure recovery, and 
transmit, to a network entity, the beam recovery signaling on a resource provided by a second serving cell, 
wherein a candidate beam having a quality value indicated by a channel state information reference signal, CSI-RS, is prioritized over a candidate beam having a quality value indicated by a synchronization signal block, SSB, if the quality value indicated by the CSI-RS is equal to or higher than the quality value indicated by the SSB including a predetermined offset value.

Regarding claims 13 and 26, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-9, 11, 14-21 and 27-31, these claims depend from one of claims 1, 13 and 26 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411